Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-17-2009

Hector Huertas v. City of Camden
Precedential or Non-Precedential: Non-Precedential

Docket No. 09-1050




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Hector Huertas v. City of Camden" (2009). 2009 Decisions. Paper 1520.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1520


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-143                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 09-1050


                            IN RE: HECTOR L. HUERTAS,
                                                Petitioner


                     On a Petition for Writ of Mandamus from the
               United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 06-cv-04676)


                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   March 26, 2009

                 Before: BARRY, AMBRO and SMITH, Circuit Judges

                              (Opinion filed: April 17, 2009)


                                        OPINION


PER CURIAM

       Hector Huertas, proceeding pro se, has filed a petition for a writ of mandamus

seeking to compel the United States District Court for the District of New Jersey to

decide several motions in his action against the City of Camden, the City of Camden

Police Department, Officer Warren Brown, and Juan Andino (the “Defendants”). We

will deny the mandamus petition.

       Huertas filed a complaint in District Court against the Defendants alleging that
they had prevented him from visiting his mother. Andino, who lives with Huertas’s

mother, allegedly called the police when Huertas arrived at the house to visit her, and

Officer Brown directed Huertas to leave. Huertas sought a temporary restraining order

and injunctive relief.

       In June 2008, Huertas filed a motion and an amended motion for default judgment

against the municipal defendants based on their alleged failure to abide by a court

scheduling order and other alleged discovery violations. Huertas also filed a motion for

leave to file a second amended motion for default judgment. In November 2008, Huertas

wrote the District Court, requesting a ruling on his motions. In January 2009, Huertas

filed the present petition for a writ of mandamus, seeking an order compelling the District

Court to decide his motions.

       Shortly after the filing of Huertas’s mandamus petition, the Magistrate Judge

dismissed without prejudice Huertas’s motion and amended motion for default judgment,

and granted Huertas’s motion for leave to file a second amended motion for default

judgment to the extent that he sought leave to file a second amended motion. In light of

the Magistrate Judge’s order, Huertas’s petition for a writ of mandamus seeking to

compel the District Court to rule upon these motions is now moot. Huertas’s additional

requests that we vacate a scheduled pre-trial conference and stay the trial pending the

disposition of his motions are also moot.




                                             2
      Accordingly, we will deny the petition for a writ of mandamus.1




  1
    Huertas subsequently filed a second amended motion for default judgment, which the
District Court denied. Pre-trial proceedings are continuing.

                                           3